Mr. President, it gives me
great pleasure to convey to you and your country, Namibia,
my heartfelt congratulations on your election to the
presidency of the General Assembly for this session. We
are fully confident that your ability, well-known experience
and personal talent will crown our work with success, to
which the delegation of Cape Verde will contribute its
greatest efforts.
We would like to express our appreciation and
gratitude to your predecessor, Mr. Didier Opertti of
Uruguay, for the professionalism and devotion with which
he conducted the work of the Assembly at its fifty-third
session. We would also like to say that, at a time when the
international community must confront complex challenges,
it is a great privilege for the United Nations to be able to
rely on the creativity, dynamism and determination that the
Secretary-General brings to his lofty office.
We are pleased to welcome the Republics of Kiribati
and Nauru and the Kingdom of Tonga as new members in
our Organization.
The annual session of the General Assembly which
opened a few days ago will lead us into the next
millennium; during the session, preparations will be made
for various important events planned for the year 2000,
including the special sessions of the General Assembly on
the implementation of the outcome of the World Summit
for Social Development and Further Initiatives and the
Fourth World Conference on Women.
The fifty-fourth session of the General Assembly will
also prepare for a major event, the millennium summit.
Therefore, this will be a time when we will need to
demonstrate not only our most lucid thinking, but also and
perhaps primarily a firm will to act. The core of our
discussions will be the great challenges that humanity faces
today and will face in the foreseeable future, and we will
need to identify what must be done to meet them
successfully. In that regard, clarification of the role which
the United Nations must play and specific ways for it to
attain this goal must be a priority of the summit agenda.
We are at the end of a decade marked by a new phase
in international affairs, a decade, however, that was one of
unmet expectations when we think back to how high they
were at its beginning. The experience of the past few years
has been one of continuous increase in the complexity and
frequency of emerging situations leading to a veritable
overhaul of concepts and perceptions. But we are not sure
that we are any closer to the major solutions we lack. It
might even be said that we have embarked on a process
that has its own logic and momentum and in which the
attainment of common aspirations does not always seem
to be the driving force. Yet today, and not only today, we
have at our disposal sufficient intellectual and material
resources to build a successful future. It is therefore
disquieting to have to acknowledge that, despite all this
potential, humankind is still incapable of controlling its
own destiny. Acquiring this ability is an imperative,
therefore, and must be the fundamental goal of our
debates at the dawn of the new millennium.
Given that the destiny of humankind is a collective
challenge, control over it must be sought collectively for
it to be meaningful. The effective implementation of the
concept of “international community”, which has been the
basis of our political philosophy for a long time now, can
no longer be avoided or postponed as it has been so far.
When the millennium summit meets a year from
now, the leaders of the world must be prepared to start
rebuilding an international community and usher in a new
era in which sustainable human development will become
a real right for all peoples; in which international justice
will be more effective; and in which the United Nations
Charter will no longer be applied in a manner that bends
with the wind.
Democracy as a means of ordering and managing
societies has seen important progress during this decade.
In its most visible aspects, such as the selection of leaders
through pluralistic, more transparent processes, it is
based on an understanding that governance by elected
officials can and should bring peace, prosperity and
justice to a society and that elected leaders are politically
accountable for the results obtained.
As we all know, these assumptions are not absolute
and are becoming even less so. When looking at
governments individually, it is apparent that command
and control of important factors which determine the
well-being of citizens are sorely lacking. Meeting the
necessary conditions for each State to succeed depends to
a large extent on multilateral concertation and
cooperation. This dialogue between States, however, will
not be enough to resolve all the points at issue, which are
increasingly in the hands of third parties.
Today, therefore, there is a growing gap between
social responsibility — which remains limited to the
public and the political domains — and the availability
10


of the wherewithal and will to act on which this
responsibility is based. However the situation evolves,
adjustment must be ensured through revitalization of this
same concept of “international community” to which I
referred. Once again, this concept proves to be the
cornerstone of the quest for a harmonious and prosperous
destiny for humankind.
The progress to which we aspire will always coexist
with differences and even inequality. Of that we are well
aware. But the shocking magnitude of poverty today must
provoke a gut feeling of rejection that makes it imperative
for this situation to be remedied at any cost. The palliative
measures that we seek to introduce and maintain should not
lull us and cannot take the place of definitive solutions. It
is imperative that poverty should no longer be seen as an
acceptable or inevitable by-product of the economic and
social process: rather, we should come to see it as a serious
breakdown in it that must be attacked and corrected. Even
in societies considered to be well off, poverty victimizes
certain segments of the population that lack even the
minimum material conditions to live in dignity. The least-
developed countries are even less able to roll back poverty
in any meaningful way.
Speaking of poverty necessarily prompts a discussion
of the situation in Africa, where the greatest number of
least-developed countries are found. We have said
before — and this does not detract from Africa's own,
inherent responsibility — that the way Africa has been left
out of development is also a failure of the international
system. Africa's development difficulties have often been
aggravated by conflicts, but we cannot just wait for peace
to happen there or be discouraged by the current situation.
Finally, while conflicts in Africa have many causes,
economic underdevelopment has been recognized as an
important factor. It is therefore regrettable to witness the
reduction in development assistance in Africa; this has a
direct negative impact on the living conditions of its
peoples, including a decline in health standards, the
dooming to failure of adequate education prospects and a
slowdown in provision of the necessary African
infrastructure. The impact has been worsened by the
decrease in official development assistance to small island
developing States, some of which — in apparent
contradiction to their particular structural constraints — are
showing relatively acceptable human development
indicators and higher gross national product per head
indicators than those found at the bottom of the world
scale. That, together with the good performance of these
countries, has often been used to justify a precipitous and
disastrous reduction in official development assistance.
We would not claim that our countries should be
spared from changing and improving in order to mobilize
and rechannel resources towards these areas and many
others that I have mentioned. I would, however, stress
that this reduction in assistance, due to a certain “fatigue”
that sometimes takes on the appearance of a form of
punishment, cannot solve anything. Rather, development
assistance policy should continue to seek means of
combating and eliminating wasteful activities and
guarantee an effective channelling of resources towards
activities that are necessary to development.
Of course, we agree that official development
assistance is not the key to prosperity. But, added to
vigorous strides with regard to debt to ease the current
financial stranglehold, it facilitates the creation of
favourable human and material conditions for direct
investment, competitiveness, fruitful trade and Africa’s
lasting integration into the world economy.
This reference to Africa’s external debt is not mere
rhetoric. While welcoming recent steps taken and
announced by countries and groups of creditors that have
a particular solidarity with Africa, I must say that this
question has for too long been dealt with too
ungenerously, too late and too slowly. Today’s steps,
limited in content and in the range of countries concerned,
and with overly restrictive eligibility conditions, would
have had much more impact if they had been taken when
they were so urgently demanded a long time ago.
Moreover, they would have facilitated the continuation
and necessary deepening of the economic and political
reforms under way on the African continent, and would
have stimulated increased African regional cooperation.
After 24 years of illegal occupation and extreme
suffering inflicted on the people of East Timor, the
process of self-determination appeared to be leading to an
honourable conclusion for all interested parties. But with
great dismay and indignation we witnessed violent events
in the Territory in recent weeks. These vile acts,
perpetrated by people determined to reverse the choice of
independence that the Timorese clearly expressed at the
ballot box, could and should have been prevented, and
they should receive the total rejection and most vigorous,
effective condemnation of the international community.
Since the illegal occupation and annexation of East
Timor by Indonesia, Cape Verde always strongly



defended the cause of the Timorese people and always
fought for the retention of the problem of East Timor on
the Assembly's agenda. We reaffirm our tireless support for
East Timor’s independence and for the territorial integrity
of this fraternal country, and we call upon the United
Nations to act with all necessary firmness to promote and
guarantee the full implementation of the New York
agreements, in particular the provisions of Security Council
resolution 1264 (1999).
We therefore welcome the arrival of the International
Force in East Timor (INTERFET) and strongly support any
necessary measures it might take to carry out its mission of
restoring order and security; protecting the Timorese people
from coercion, intimidation, violence and terrorism; and
guaranteeing a peaceful transition towards independence.
However, our pleasure at the effective quick reaction
by the international community as a result of the pressure
of worldwide public opinion should not allow us to forget
the thousands of Timorese suffering great shortages and
brutal violations of their most elementary human rights, or
the men, women and children persecuted and forcibly
deported to West Timor and elsewhere in Indonesia simply
because they freely exercised the right of a people to self-
determination under the aegis of the United Nations. It
follows that the international community has a moral and
legal duty to give them immediate, sufficient humanitarian
assistance; to promote and guarantee the return of all
Timorese refugees and deported persons, with dignity and
security; to bring to international justice all those morally
and physically responsible for crimes against humanity and
gross violations of the most fundamental human rights,
committed in East Timor in a planned, systematic way; and
to provide substantial, effective support for the
reconstruction of a country which has suffered from
criminal, premeditated destruction.
In Angola, unfortunately, hostilities have resumed and
the prospects for the implementation of the Lusaka Protocol
have vanished, despite United Nations intervention, which,
it must be acknowledged, has not been successful. The
clear inability of the international community to secure
strict compliance by all the parties and States concerned
with the commitments that they undertook under
agreements negotiated under the aegis of the United
Nations, including resolutions of its own bodies, has led to
the re-emergence of this conflict. That is because it has not
prevented UNITA from seriously rearming and impeding
the extension of State administration to the whole of
Angola's territory.
The magnitude of the long and bloody conflict in
Angola should be a source of great concern to the
international community, which should continue and
intensify its efforts to identify possible ways of restoring
peace to Angola, efforts that should be deployed by all
the entities that can contribute. Cape Verde will not fail
to participate to the extent that its resources allow.
One priority must be to bring together everything
needed to deal with the unprecedented humanitarian
catastrophe hitting Angola. The need is great and urgent.
Everything possible should be done to provide immediate
and adequate humanitarian assistance to the people
suffering from the scourge of war.
Cape Verde follows with the same fraternal
solidarity developments in neighbouring Guinea-Bissau,
where the Government is making preparations, with the
assistance of the United Nations and the international
community, to hold free democratic elections.
We look forward to the success of the people of
Guinea-Bissau as it enters a new stage in its life, when
the whole of society is preparing to rebuild its country
and to use all of its resources to improve its living
conditions. We call upon the international community to
provide ongoing generous support to rebuild the country
within this long-term process.
We welcome recent events reflecting the decision of
the United Nations to intervene more concretely to
maintain peace in Africa, particularly in the Democratic
Republic of the Congo and Sierra Leone — and we hope
soon in Eritrea and in Ethiopia.
Today it is clear that our continent is more than ever
determined to harmonize its efforts to control and resolve
conflicts in the region while hoping for the necessary
outside support to strengthen its capacity in this regard.
Regional responsibilities cannot, however, take the place
of the responsibilities of the United Nations, which must
fully play the role given it by the Charter.
As well as efforts to contain and resolve conflicts,
there must be — as has often been stated, but all too
often not put into practice — efforts to prevent them.
They are often rooted in long-standing situations of
injustice, exclusion, inequality and the denial of rights.
The latter is something that individuals, groups and even
whole nations continue to suffer from.
12


Wherever flouted dignity cannot properly voice its
legitimate demands, wherever those demands do not receive
a reasonable response, conflict is brewing. It is true that
some established situations do not lend themselves to rapid
or dramatic change. In those cases sincere dialogue and
healthy compromise may open the way to a progress that
intolerance and lack of willingness can never bring about.
While the conflicts prevailing today are basically
internal, it would be irresponsible for us to ignore the
external factors that feed them. From classic territorial
disputes to more diffuse questions with an impact on the
acquisition of advantages in economic competition, we see
on the international scene various factors that thwart the
desired security and balance. We must replace the narrow
criterion of national self-interest, or its equivalents, as the
paradigm of international affairs with multilateral
participative arrangements based on equity.
Among the items on the agenda that this session
inherited from the previous one, reform of the Security
Council is a key element for rebuilding and revitalizing the
United Nations. For some years it has been the subject of
ongoing negotiations. This entire time, we feel, was needed
for the various bases and arguments underpinning existing
positions and proposals to be properly understood.
The questions posed are complex, and we cannot deny
the relevance of any position. The basic divergence, we
think, lies in the priority given by some to the preservation
of the Council’s effectiveness and by others to the
representation of the current body of Member States. We
believe that the impasse we are facing is clear and that the
consideration we have already given to the matter should
enable us to take decisions in the not-too-distant future.
We believe that increasing the Council’s effectiveness,
while increasing the number of its members, is a challenge
within our grasp. In our view, we should not give more
weight to the size of the gap, which is quite small, between
the various proposals made in this area than to the special
nature of the fundamental principles of representative
participation.
For example, how can one, by attaching more
importance to the question of effectiveness, refuse to give
the African countries, which represent almost 30 per cent
of the United Nations membership, at least two permanent
seats enjoying full powers?
We hope, Mr. President, that under your enlightened
guidance we can make a big leap forward in the
consideration of this important agenda item during the
current session.
Before I conclude, I wish to reiterate what a constant
source of inspiration the Charter is to us. I refer in
particular to the noble and always relevant words of the
preamble, whose implementation will be a constant
challenge to us in the course of the century to come.




